Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in the present application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claim 8, the meaning of the limitation “a polyline route” is unclear. It is not clear what is meant by “polyline” and it is not clear as to how a signal line can be comprised of a “route.” For the purpose of examining the present application, the limitation has been construed as meaning “bent”.
Re: claims 9 and 10, because they depend upon claim 8, they are likewise rejected.
Re: claim 9, the meaning of the limitation “a polyline route” is unclear. It is not clear what is meant by “polyline” and it is not clear as to how a signal line can be 
In addition, the meaning of “first polyline units” is unclear. It is not clear what is meant by “polyline.” For the purpose of examining the present application, the limitation has been construed as meaning “first bent units.”
Re: claim 10, because it depends upon claim 9, it is likewise rejected.
Re: claim 10, the meaning of the limitation “a polyline route” is unclear. It is not clear what is meant by “polyline” and it is not clear as to how a signal line can be comprised of a “route.” For the purpose of examining the present application, the limitation has been construed as meaning “bent”. 
In addition, the meaning of “second polyline units” is unclear. It is not clear what is meant by “polyline.” For the purpose of examining the present application, the limitation has been construed as meaning “second bent units.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa (US 20110075070) in view of Heo (US 20200326587).
Re: claim 1, Kitagawa discloses a first polarizer (paras. 47-48), a first liquid crystal panel 11, a second polarizer (paras. 47-48), a second liquid crystal panel 12 and a third polarizer (paras. 47-48) which are sequentially stacked (Fig. 1).
Kitagawa does not directly disclose that the second polarizer comprises two protective layers, and a polarizing layer positioned between the two protective layers.
Heo discloses that the second polarizer comprises two protective layers 12, and a polarizing layer 11 positioned between the two protective layers (Fig. 1).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the second polarizer comprise two protective layers, and a polarizing layer positioned between two protective layers, as disclosed by Heo, in the device disclosed by Kitagawa for the purpose of protecting both horizontal surfaces from structural and environmental damage.

Re: claim 11, Kitagawa and Heo disclose the limitations of claim 1, and Kitagawa further discloses that a transmission axis of the second polarizer is perpendicular to that of the first polarizer, and a transmission axis of the third polarizer is perpendicular to that of the second polarizer (para. 48).
Re: claim 14, Kitagawa and Heo disclose the limitations of claim 1, and Kitagawa further discloses a fourth polarizer, wherein the fourth polarizer is positioned between the second polarizer and the first liquid crystal panel, or the fourth polarizer is positioned between the second polarizer and the second liquid crystal panel, and the fourth polarizer has a same structure as the second polarizer (para. 48).
Claims 2-7, 12-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa, in view of Heo and Murashige (US 20190072701).
Re: claim 2, Kitagawa and Heo disclose the limitations of claim 1; however, neither reference directly discloses that an in-plane optical path difference o of the protective layer close to the first liquid crystal panel among the two protective layers of the second polarizer is less than 100nm, and an optical path difference compensation value Rth in a thickness direction is less than 1000nm.
Murashige discloses that an in-plane optical path difference compensation value Ro of the protective layer 50 (Fig. 1) close to the first liquid crystal panel among the two protective layers of the second polarizer is less than 100nm, and an optical path difference compensation value Rth in a thickness direction is less than 1000nm (para. 239 discloses Re = 5 nm and Rth = 45 nm), where Kitagawa discloses the first liquid crystal panel.
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have an in-plane optical path difference compensation value Ro of the protective layer close to the first liquid crystal panel among the two protective layers of the second polarizer is less than 100nm, and an optical path difference compensation value Rth in a thickness direction is less than 1000nm, as disclosed by Kitagawa and Heo for the purpose of protecting the polarization layer while minimizing the retardation in both directions of light passing through the protective layer. Minimizing the retardation permits the remaining optical elements of the device control the retardation of the light viewed by a user of the display device.
Re: claim 3, Kitagawa, Heo, and Murashige disclose the limitations of claim 2, and Murashige further discloses that an in-plane optical path difference compensation value Ro of the protective layer 50 (Fig. 1) close to the first liquid crystal panel among th in a thickness direction is less than 500nm (para. 239 discloses Re = 5 nm and Rth = 45 nm), where Kitagawa discloses the first liquid crystal panel.
Re: claim 4, Kitagawa, Heo, and Murashige disclose the limitations of claim 3, and Murashige further discloses that an in-plane optical path difference compensation value Ro of the protective layer 50 (Fig. 1) close to the first liquid crystal panel among the two protective layers of the second polarizer is less than 10nm, and an optical path difference compensation value Rth in a thickness direction is less than 100nm (para. 239 discloses Re = 5 nm and Rth = 45 nm), where Kitagawa discloses the first liquid crystal panel.
Re: claim 5, Kitagawa, Heo, and Murashige disclose the limitations of claim 4, and Murashige further discloses that the in-plane optical path difference compensation values Ro of the of one protective layer of the second polarizer is less than 10nm, and the optical path difference compensation values Rth of one protective layer in the thickness direction is less than 100nm (para. 239 discloses Re = 5 nm and Rth = 45 nm), and Heo discloses two protective layers 12 (Fig. 1). In addition, it has been held that there mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP § 2144.04). There is no evidence of record that a new and unexpected result is obtained by having both protective films having minimal retardation values in both directions.
Re: claim 6, Kitagawa, Heo, and Murashige disclose the limitations of claim 5, and Murashige further discloses that the in-plane optical path difference compensation e = 5 nm and Rth = 45 nm), and Heo discloses two protective layers 12 (Fig. 1). In addition, it has been held that there mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP § 2144.04). There is no evidence of record that a new and unexpected result is obtained by having both protective films having minimal retardation values in both directions. Similarly, the limitation that the first polarizer and the third polarizer both have a same structure as the second polarizer is also the mere duplication of parts that has no patentable significance unless a new and unexpected result is produced. There is no evidence of record that a new and unexpected result is produced by having multiple polarizers have protective layers disposed on either long side of a polarizing layer.
Re: claim 7, Kitagawa, Heo, and Murashige disclose the limitations of claim 6, and Murashige further discloses that a material of the protective layer away from the first liquid crystal panel among the two protective layers of the first polarizer is polyethylene terephthalate; a material of the protective layer away from the second liquid crystal panel among the two protective layers of the third polarizer is polyethylene terephthalate (para. 196 discloses polyester-based resin, where PET is polyester-based), and where Heo discloses that the polarizing film includes two protective layers 12 (Fig. 1).
Re: claim 12, Kitagawa and Heo disclose the limitations of claim 1; however, neither reference directly discloses that a refractive index of the protective layer close to 
Murashige discloses that a refractive index of the protective layer close to the liquid crystal panel among the two protective layers of the second polarizer is 1.45 – 1.60 (para. 196, where the protective layer is comprise of PET and where the refractive index of PET is known to be 1.575, which is within the claimed range).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a refractive index of the protective layer close to the first liquid crystal panel among the two protective layers of the second polarizer is 1.45~1.60, as disclosed by Murashige, in the device disclosed by Kitagawa and Heo for the purpose of maximizing the amount of refracted light entering into the display device that serves to control the light output of the light source. 
Re: claim 13, Kitagawa and Heo disclose the limitations of claim 1; however, neither reference directly discloses that a thickness of the protective layer close to the first liquid crystal panel among the two protective layers of the second polarizer is 30um~80um.
Murashige discloses that a thickness of the protective layer close to the first liquid crystal panel among the two protective layers of the second polarizer is 30um~80um (para. 205 discloses 5 µm – 150 µm).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a thickness of the protective layer close to the first liquid crystal panel among the two protective layers of the second 
Re: claim 15, Kitagawa and Heo disclose the limitations of claim 14; however, neither reference directly discloses that an in-plane optical path difference compensation value Ro of the protective layer close to the first liquid crystal panel among the two protective layers of the second polarizer is less than 100nm, and an optical path difference compensation value Rth in a thickness direction is less than 1000nm.
Murashige discloses that an in-plane optical path difference compensation value Ro of the protective layer 50 (Fig. 1) close to the first liquid crystal panel among the two protective layers of the second polarizer is less than 100nm, and an optical path difference compensation value Rth in a thickness direction is less than 1000nm (para. 239 discloses Re = 5 nm and Rth = 45 nm), where Kitagawa discloses the first liquid crystal panel.
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have an in-plane optical path difference compensation value Ro of the protective layer close to the first liquid crystal panel among the two protective layers of the second polarizer is less than 100nm, and an optical path difference compensation value Rth in a thickness direction is less than 1000nm, as disclosed by Kitagawa and Heo for the purpose of protecting the polarization layer while minimizing the retardation in both directions of light passing through the protective layer. Minimizing the retardation permits the remaining optical 
In addition, regarding the limitation that an in-plane optical path difference compensation value Ro of the protective layer close to the first liquid crystal panel among the two protective layers of the fourth polarizer is less than 100nm, and an optical path difference compensation value Rth in a thickness direction is less than 1000nm, it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP § 2144.04). There is no evidence of record of a new and unexpected result.
Re: claim 16, Kitagawa, Heo, and Murashige disclose the limitations of claim 2, and Murashige further discloses that an in-plane optical path difference compensation value Ro of the protective layer 50 (Fig. 1) close to the first liquid crystal panel among the two protective layers of the second polarizer is less than 50nm, and an optical path difference compensation value Rth in a thickness direction is less than 500nm (para. 239 discloses Re = 5 nm and Rth = 45 nm), where Kitagawa discloses the first liquid crystal panel.  
In addition, regarding the limitation that the in-plane optical path difference compensation value Ro of the protective layer close to the first liquid crystal panel among the two protective layers of the fourth polarizer is less than 50nm, and the optical path difference compensation value Rth in the thickness direction is less than 500nm, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP § 2144.04). There is no evidence of record of a new and unexpected result.
o of the protective layer 50 (Fig. 1) close to the first liquid crystal panel among the two protective layers of the second polarizer is less than 10nm, and an optical path difference compensation value Rth in a thickness direction is less than 100nm (para. 239 discloses Re = 5 nm and Rth = 45 nm), where Kitagawa discloses the first liquid crystal panel.
In addition, the limitation that the in-plane optical path difference compensation value Ro of the protective layer close to the first liquid crystal panel among the two protective layers of the fourth polarizer is less than 10nm, and the optical path difference compensation value Rth in the thickness direction is less than 100nm, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP § 2144.04). There is no evidence of record of a new and unexpected result.
Re: claim 18, Kitagawa, Heo, and Murashige disclose the limitations of claim 17, and Murashige further discloses that the in-plane optical path difference compensation values Ro of the of one protective layer of the second polarizer is less than 10nm, and the optical path difference compensation values Rth of one protective layer in the thickness direction is less than 100nm (para. 239 discloses Re = 5 nm and Rth = 45 nm), and Heo discloses two protective layers 12 (Fig. 1). 
In addition, it has been held that there mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP § 
In addition, regarding the limitation that the in-plane optical path difference compensation values Ro of the two protective layers of the fourth polarizer are both less than 10 nm, and the optical path difference compensation values Rth in the thickness direction are both less than 100 nm, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP § 2144.04). There is no evidence of record of a new and unexpected result.
Re: claim 19, Kitagawa, Heo, and Murashige disclose the limitations of claim 2, and Kitagawa further discloses that a transmission axis of the second polarizer is perpendicular to that of the first polarizer, a transmission axis of the third polarizer is perpendicular to that of the second polarizer, and a transmission axis of the fourth polarizer is parallel to that of the second polarizer (para. 48).
Re: claim 20, Kitagawa and Heo disclose the limitations of claim 1; however, neither reference directly discloses that a material of the protective layer close to the first liquid crystal panel among the two protective layers of the second polarizer is cellulose triacetate.
Murashige discloses that a material of the protective layer close to the first liquid crystal panel among the two protective layers of the second polarizer is cellulose triacetate (para. 196).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a material of the protective layer close to the first liquid crystal panel among the two protective layers of the second .
Allowable Subject Matter
Claims 9 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819.  The examiner can normally be reached on M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871